Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered October 18, 1988, convicting him of manslaughter in the first degree, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence offered established that there was an argument between the defendant and the decedent, who had been stabbed 11 times, immediately prior to the discovery of decedent in an injured condition, and that the defendant admitted to others that because decedent had talked about his mother, the defendant stabbed the decedent with the intention of inflicting serious physical injury upon him. Additionally, while the decedent died approximately two months after the stabbing, medical testimony established that the injuries inflicted by the defendant were the cause of death and " ‘forged a link in the chain of causes which actually brought about the [decedent’s] death’ ” (Matter of Anthony M., 63 NY2d 270, 280-281, quoting People v Stewart, 40 NY2d 692, 697).
Viewing the evidence in the light most favorable to the *800prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intentionally caused physical injury to another person, which resulted in that person’s death (see, Penal Law § 125.20 [1]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Brown, J. P., Rosenblatt, Miller and Ritter, JJ., concur.